1. Is the defendant, J. W. Thomasson, indebted to the plaintiff? If so, in what amount? Answer: Yes, $272.70, plus $44.40, with interest from 1 November, 1915. *Page 688 
2. Was the signature of A. G. Blanchard to the paper-writing referred to in the complaint obtained by the mutual mistake of the plaintiff's agent, N.C. Harris, and the defendant A. G. Blanchard, as alleged in the defendant's answer? Answer: No.
3. Was the signature of A. G. Blanchard to the paper-writing described in the complaint procured by the fraud of the plaintiff's agent, N.C. Harris, as alleged in the defendant's answer? Answer: No.
4. Was the paper-writing described in the complaint signed by the mistake of A. G. Blanchard induced by the fraud of the plaintiff's agent, N.C. Harris, as alleged in the defendant's answer? Answer: No.
5. Is the defendant A. G. Blanchard indebted to the plaintiff? Answer: Yes, $272.70, plus $44.40, with interest from 1 November, 1915.
From the judgment rendered defendant appealed.
The eight assignments of error relate to the rulings of the court upon the evidence. Upon an examination of them, we think they are without merit.
The issues presented are largely disputed questions of fact, and appear to us to have been settled by the verdict.
No error.